         Case: 3:20-cv-01039-bbc Document #: 3 Filed: 11/17/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 ROCHELLE MCGHEE,

        Plaintiff,                                                         ORDER
 v.
                                                                 Case No. 29-cv-1039-bbc
 MADISON METROPOLITAN SCHOOL
 DISTRICT MMSD,

        Defendant.


       Plaintiff Rochelle McGhee has filed a proposed civil complaint.            Plaintiff seeks to

commence this lawsuit without prepaying the filing fee pursuant to 28 U.S.C. § 1915 and has

filed an affidavit of indigency in support of the request.

       The court has considered plaintiff’s income, assets, obligations, and dependents set

forth in the affidavit of indigency, and finds that plaintiff’s financial situation does not warrant

a determination of indigency. Accordingly, plaintiff must prepay the $400 fee for commencing

this action.

                                              ORDER

       IT IS ORDERED that plaintiff Rochelle McGhee’s petition for leave to proceed without

prepayment of the filing fee is DENIED. Plaintiff must pay the $400 fee no later than

December 9, 2020. If plaintiff fails to do so, this action may be dismissed without prejudice

to plaintiff filing the case at a later date. Upon receipt of plaintiff’s payment, the clerk of court

shall issue summonses and forward them to plaintiff for service.

                       Entered this 17th day of November, 2020.

                                      BY THE COURT:

                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
